Exhibit 10.1

 

Rebel Group Inc

 

Board of Directors Services Agreement

 

This Board of Directors Services Agreement (the “Agreement”), dated 7 May 2019,
is entered into between Rebel Group, Inc., a Florida corporation, CIK
No.0001532158 (the “Company”), and BENJAMIN CHER, a Singapore National of
identification number S7840046C with a principal place of residence in Singapore
(the “Director”) and will supersede the earlier signed Advisory Services
Agreement between the same parties, dated 14 January 2019.

 

WHEREAS, the Company desires to retain the services of the Director for the
benefit of the Company and its stockholders; and

 

WHEREAS, the Director desires to continue to serve on the Company’s Board of
Directors for the period of time and subject to the terms and conditions set
forth herein;

 

NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:

 

1. Board Duties. The Director agrees to provide services to the Company as a
member of the Board of Directors. The Director shall, for so long as he remains
a member of the Board of Directors, but in any case, not less than two years
from the date hereof, meet with the Company upon written request, at dates and
times mutually agreeable to the Director and the Company, to discuss any matter
involving the Company or its Subsidiaries, which involves or may involve issues
of which the Director has knowledge and cooperate in the review, defense or
prosecution of such matters.

 

2. Compensation. The Compensation for services as Director are laid out in
Exhibit A of this agreement

 

3. Benefits and Expenses. The Company will reimburse the Director for reasonable
business expenses incurred on behalf of the Company in service as Director of
the Company. This includes travel and overseas accommodation expenses that may
be incurred. It is agreed that the Director will be entitled to Economy Class
travel (or equivalent) using Singapore Airlines for any flight time less than 6
hours, required in services as Director of the Company outside of Singapore. For
flight time requiring more than 6 hours, the Director is entitled to Business
Class (or equivalent) using Singapore Airlines. For overseas accommodation, the
Director shall be entitled to stay at a hotel of minimum 4-stars, and the
Company shall cover the accommodation expenses for as long as the Company
requires the Director to stay during a business trip.

 

4. Mutual Non-Disparagement. The Director and the Company mutually agree to
forbear from making, causing to be made, publishing, ratifying or endorsing any
and all disparaging remarks, derogatory statements or comments made to any party
with respect to either of them. Further, the parties hereto agree to forbear
from making any public or non-confidential statement with respect to the any
claim or complain against either party without the mutual consent of each of
them, to be given in advance of any such statement.

 

 

 

 

5. Director Indemnification and Insurance. The Company shall indemnify and hold
harmless the Director from and against any and all third party claims,
liabilities, losses and damages (including reasonable attorney fees, expert
witness fees, expenses and cost of settlement) arising out of or with respect to
this Agreement and in the performance of the Director’s duties. To this effect,
the Company shall ensure that the Director has adequate liability insurance
coverage by purchasing liability insurance for the Director(s) from a reputable
insurer.

 

6. Appointment Period. The Director’s membership on the Company Board of
Directors shall be for at least two years from the effective date of this
agreement. Membership on the Board shall require adherence to board member
conduct policies adopted by the board and enforced equally upon all directors.
Reappointment as Director of the Company will be on a two-year basis. The
Director may resign his position with two (2) months’ notice.

 

7. Confidentiality. Subject to exceptions mutually agreed upon by the parties to
this Agreement in advance and in writing, the terms and conditions of this
Agreement shall remain confidential and protected from disclosure except as
required by law in connection with any registration or filing, in relation to a
lawful subpoena, or as may be necessary for purposes of disclosure to
accountants, financial advisors or other experts, who shall be made aware of and
agree to be bound by the confidentiality provisions hereof.

 

8. Governing Law. This Agreement shall be governed by the law of Singapore.

 

2

 

 

In witness thereof, the parties hereto enter into this Agreement as of the date
first set forth above.

 

THE COMPANY,       /s/ Justin Leong,   Name: Justin Leong   Title: CEO      
DIRECTOR:       /s/ Benjamin Cher   Name: Benjamin Cher  

 

3

 

 

Exhibit A

COMPENSATION

 

As compensation for services to the Company, the Director shall be entitled to
the following:

 

1.Director Fees: Monthly fee of S$ 6,000 to be paid to the Director’s designated
bank account on a quarterly fee of S$18,000 on the 3rd of July 2019, 3rd of
October 2019 3rd of January 2020 and so forth. Subsequent fees from February
2020 shall be the same as the fees paid in 2019 unless re-negotiated in mutual
agreement between the Company and the Director.

 

2.Sweat Equity: The Director shall be entitled to 480,000 shares of Rebel Group,
Inc. issued in below tranches:

 

240,000 shares issued by July 31, 2019

240,000 shares issued by December 31, 2019

 

The further allotment of additional 720,000 shares of Rebel Group, Inc. to the
Director will be issued upon delivery of the following:

 

1.Raising up to Two Million Singapore dollars (SGD$2,000,000) of investment into
Rebel Group, Inc. Investment can be in the form of equity, convertible loan. The
investment monies shall be used for the operational expenditure needed for 2019
projects.

 

2.All investment monies to be injected into Rebel Group, Inc. by 31st May 2019.

 

Should both (1) and (2) not be delivered, then there shall be no further
allotment of additional 720,000 shares of Rebel Group, Inc. Upon delivery of
both (1) and (2), Rebel Group, Inc. shall allot the additional 720,000 shares on
a pro-rata basis, within Twenty (20) Calendar Days from the date Rebel Group,
Inc. receives in full investment monies equivalent to SGD$2,000,000, or from
30th April 2019, whichever the earlier.

 

For example, if the Director raises only SGD$1,200,000 by 31st May 2019, then
the Director will only be allocated an additional ($1.2m / $2m x 720,000) =
432,000 shares by 20th June 2019. If the Director raises SGD$2,000,000 by 31st
May 2019, then the Director will be allocated the 720,000 shares by 20th June
2019. Should the Director raise more than SGD$2,000,000 by 31st May 2019, the
Director shall be entitled to additional cash and/or shares incentive mutually
agreed by Rebel Group Inc.

 

While the shares will be issued per timetable above, the Director shall be
deemed to have the rights and benefits as full shareholder for the entirety of
his grant in the event of any Corporate Transaction event prior to December 31,
2020: e.g. Acquisition, Secondary Listing, etc.

 

In the event of voluntary resignation of the Director prior to the specified
issuance dates, he will forego all future stock issuance but will still have a
minimum of 480,000 shares if he serves a minimum of six (6) months as Director
of the Company.

 

 

4



 

 